Title: From George Washington to Mary Wooster, 21 May 1789
From: Washington, George
To: Wooster, Mary



Madam,
New York May 21. 1789

I have duly received your affecting letter, dated the 8th day of this Month.
Sympathysing with you, as I do, in the great misfortunes which have befallen your family in consequence of the war; my feelings, as an individual, would forcibly prompt me to do every thing in my power to repair those misfortunes. But as a public man, acting only with a reference to the public good, I must be allowed to decide upon all points of my duty without consulting my private inclinations & wishes. I must be permitted, with the best lights I can obtain, and upon a general view of characters &

circumstances, to nominate such persons alone to offices, as, in my judgment, shall be best qualified to discharge the functions of the departments to which they shall be appointed. Hitherto I have given no decisive answers to the applications of any Candidates whatsoever. Nor would it be proper for me before Offices shall be created & before I can have a general knowledge of the Competitors for them, to say any thing that might be construed as intended to encourage or discourage the hopes which individuals might have formed of success. [I only wish (so far as my agency in this business is concerned) that Candidates for Offices would save themselves the trouble, and consequent expence, of personal attendance. All that I require, is the name, and such testimonials with respect to abilities, integrity & fitness as it may be in the power of the several applicants to produce. beyond this, nothing with me is necessary, or will be of any avail to them in my decisions.] In the mean time, I beg you will be persuaded, Madam, that let the result be whatsoever it may, I can have no interest to promote but that of the public; and that I remain, in all personal considerations, with the highest respect, Madam, Your Most O.
